The bill in this case was a bill of review filed by the appellants, J. J. Wilson and J. C. Wilson, against the appellee, Maggie Wilson, to have reviewed the finding and decree in a chancery suit by the respondent against the complainants, in which they sought to enforce a vendor’s lien, and in which there was a decree in her favor. The present appeal is from a decree denying the relief prayed for in the bill of review, and ordering the same dismissedr
It is held that where on a bill to review a decree enforcing a vendor’s lien, it is shown that the note, which was given to the vendor and which was the basis of the claim for the lien, was not produced on the hearing of the cause, and that subsequent to the rendition of the decree the defendant in said suit, complainant in the bill *671of review, had found the note among his papers and it was marked “Paid,” and it was also shown that a former action at law, counting on the said note, had been dismissed, as setttled by the parties, the bill of review should be maintained, and it is error to dismiss it.
The decree of the chancellor ordering the bill dismissed is reversed, and the cause is remanded for further proceedings.
Opinion by
Haralson, J.